Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 7-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 7, there is no antecedent basis for "the at least one stable dinitrile oxide compound in the cure system of each lug cushion gum of the plurality of lug cushion gums and in the cure system of the casing cushion gum".  In claim 7 line 1, it is suggested to delete --at least one--.

4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 097 (JP 2013-095097) in view of Harrelson (US 3,945,417), Araujo Da Silva et al (US 2012/0196976) and Korea 460 (KR 2007-0040460) and in view of Great Britain 718 (GB 2234718) or Bibona et al (US 5,342,473) and optionally in view of Hara (US 2014/0008005).
	Japan 097 discloses a method of making an agricultural tire comprising providing a newly manufactured vulcanized agricultural tire casing 21' ("cured agricultural tire casing") wherein the vulcanized tire casing 21' is manufactured using vulcanizing device 40 [FIGURE 2]; providing a plurality of vulcanized lugs 25; applying unvulcanized cushion rubbers 30 ("cushion gums") to lug attaching surfaces 23 of the vulcanized tire casing 21'; applying the vulcanized lugs 25 to the unvulcanized cushion rubbers 30 on the vulcanized tire casing 21' to form a "pre-cured agricultural tire" [FIGURES 1, 4]; placing the pre-cured agricultural tire in an envelope 31 [FIGURE 5]; applying bead rings 36 for sealing the vulcanized tire casing 21', vulcanized lugs 25 and envelope 31 [FIGURE 5]; placing the enveloped pre-cured agricultural tire in a vulcanizing can 
	With respect to stable dinitrile oxide (claim 18), it would have been obvious to one of ordinary skill in the art to provide the plurality of cushion rubbers 30 (lug cushion gums) that each cushion rubber 30 (adhesive composition) comprises a cure system comprising a stable dinitrile oxide component since (1) Japan 097 teaches crosslinking the cushion rubbers 30 in order to bond the vulcanized lugs 25 to the vulcanized tire casing 21', (2) Harrelson, directed to attaching lugs to a tire carcass using cushion gum, discloses cushion gum (adhesive composition) comprising natural rubber, filler and vulcanizer (crosslinking agent) and teaches that the desired properties possessed by cushion gum include high tackiness, excellent bonding ability and rapid curing rate (col. 5 lines 17-40), and (3) Araujo Da Silva et al, directed to bonding a tread to a tire casing, teaches an adhesive composition comprising natural rubber and a curing system (crosslinking agent) comprising at least one stable aryl dinitrile oxide compound which can be crosslinked at a low temperature (below 60 oC) in a short time period.  Thus, one of ordinary skill in the art would have been motivated to use stable dinitrile oxide compound as crosslinking agent in each of Japan 097's cushion rubbers 30 to obtain the expected and predicted result of crosslinking Japan 097's cushion rubbers (lug cushion gums) at a low temperature in a short time.  
	As to allow to cure / temperature (claim 18), it would have been obvious to one of ordinary skill in the art to place the enveloped pre-cured agricultural tire in a pressure oC) in a short time and optionally (3) Hara's teaching to position a green retreaded tire assembly within an envelope 30, place the enveloped green retreaded tire assembly within a CURING ENVIRONMENT (AUTOCLAVE OR PRESSURE VESSEL) [paragraphs 28-33]; introducing a heated and/or pressurized curing medium into the CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) to simultaneously press the tread against the used agricultural tire casing 12 and cure cushion rubber (cushion gum) to convert the green retreaded tire assembly to a retreaded agricultural tire [paragraphs 33, 41-43].
	With respect to directly extruding (claim 18), it would have been obvious to one of ordinary skill in the art to provide the cushion rubbers (cushion gums) by directly extruding a cushion gum composition onto a surface of the vulcanized tire casing since (1) Japan 097 teaches placing cushion rubbers 30 (cushion gums) on lug attaching surfaces 23 of the vulcanized tire casing 21' and (2) (A) Great Britain 718, directed to the art of retreading tires, teaching extruding cushion gum and directly applying extruded cushion gum to a cured tire casing instead of supplying the cushion gum from a coil [FIGURE 1] or (B) Bibona et al, directed to the art of retreading tires, teaching 
	With respect to rubber component / reinforcing filler (claim 18), it would have been obvious to one of ordinary skill in the art to provide the cushion rubbers (cushion gums) such that each cushion gum of the plurality of cushion gums is formed from cushion gum composition that includes a rubber component, from about 10 to about 120 parts by weight per 100 parts by weight rubber of reinforcing fillers, and from about 1 to about 20 parts by weight per 100 parts by weight rubber of a curative, wherein the rubber component includes at least 50 wt % natural rubber or synthetic polyisoprene, wherein the reinforcing fillers are selected from the group consisting of carbon black, inorganic fillers, and/or combinations thereof and wherein the curative is a stable dinitrile oxide component since (1) Harrelson, directed to attaching lugs to a tire carcass using cushion gum, discloses cushion gum (adhesive composition) comprising natural rubber, filler and vulcanizer (crosslinking agent) and teaches that the desired properties possessed by cushion gum include high tackiness, excellent bonding ability and rapid curing rate (col. 5 lines 17-40), (2) Araujo Da Silva et al, directed to bonding a tread to a tire casing, teaches an adhesive composition comprising natural rubber and a curing system (crosslinking agent) comprising 1-20 parts at least one stable aryl dinitrile oxide compound which can be crosslinked at a low temperature (below 60 oC) in a short time period and (3) Korea 460, directed to the art of retreading tires, discloses cushion gum comprising natural rubber and 30-50 parts carbon black (filler); 30-50 parts carbon black being used in the cushion rubber to obtain desired modulus and advantageous rubber properties [Derwent Abstract, machine translation].  Thus, one of the expected and predicted result of crosslinking Japan 097's cushion rubbers at a low temperature in a short time.  As to filler, Korea 460 teaches that 30-50 parts carbon black should be used as filler in cushion gum (cushion rubber).
ALLOWABLE SUBJECT MATTER
6)	Claims 1, 3-4, 6, 10, 13, 15-17 and 29 are allowed.
Claims 7 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art fails to render obvious retreading a used agricultural tire using lug cushion gums, cured rubber component, casing cushion gum, stable dinitrile oxide compound and directly extruding as set forth in claim 1.
Remarks
7)	As to claim 18, applicant's arguments filed 11-17-20 have been fully considered but they are not persuasive.
Applicant's argument regarding distinct cushion gums and directly extruding is not persuasive since Japan 097 (ignored by applicant) teaches placing cushion rubbers 30 (cushion gums) on lug attachment areas 23 of a newly manufactured vulcanized tire casing 21' and Great Britain 718 / Bibona et al provide ample suggestion to supply cushion gum by directly extruding.
Applicant argues that a person of ordinary skill would not just inherently add reinforcing fillers into the adhesive composition of De Silva.  FIRST: This argument is 
Applicant argues that Harrelson and Korea 460 do not teach that the particular amount of filler would work with stable dinitrile oxide compound of De Silva.  More properly, Harrelson and Korea 460 teach that cushion rubber should comprise natural rubber, filler and crosslinking agent and De Silva teaches that stable dinitrile oxide compound will work as a crosslinking agent for natural rubber.    
8)	No claim is allowed.
9)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 9, 2021